



COURT OF APPEAL FOR ONTARIO

CITATION: Neuberger v. York, 2016 ONCA 191

DATE: 20160308

DOCKET: C59813 and C59918

Gillese, van Rensburg and Miller JJ.A.

In the Estate of Chaim Neuberger, deceased

BETWEEN

Edie Neuberger in her capacity as the named
    Estate Trustee of the Primary Will of Chaim Neuberger and in capacity as the
    named Estate Trustee of the Secondary Will of Chaim Neuberger

Applicant (Appellant)

and

Myra York in her personal capacity, in her capacity as the named Estate
    Trustee of the Primary Will of Chaim Neuberger, in her capacity as the named
    Estate Trustee of the Secondary Will of Chaim Neuberger and in her capacity as
    the Attorney for Property or Attorney for Property
de son tort
for Chaim
    Neuberger
,
Adam Jesin-Neuberger
,
Shawna Jesin-Neuberger, Jeremy Jesin-Neuberger,
    Jessica Jesin-Neuberger, Jaclyn Jesin-Neuberger, Sonny York, Spencer York and
    Laura York

Respondents (Appellant/
Respondents
)

Chris G. Paliare, Megan E. Shortreed and Jean-Claude
    Killey, for the appellant Edie Neuberger

Kimberly A. Whaley, Benjamin Arkin and Arieh A. Bloom,
    for the appellant Adam Jesin-Neuberger

Guy Pratte, Aaron Blumenfeld and Ewa Krajewska, for the
    respondent Myra York in all capacities

Clare E. Burns and Bianca La Neve, for the respondents
    Sonny York, Laura York and Spencer York

Heard: October 8 and 9, 2015

On appeal from the judgment of Justice Susan E. Greer of
    the Superior Court of Justice, dated November 21, 2014, with reasons reported
    at 2014 ONSC 6706.

Gillese J.A.:

[1]

Rule 75 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194,
[1]
governs contentious estate proceedings. Rule 75.01 empowers an estate trustee
    or interested person to make an application to have a testamentary instrument
    proved in such manner as the court directs. It reads as follows:

75.01
An estate trustee or any person appearing to have a financial
    interest in an estate may make an application under rule 75.06 to have a
    testamentary instrument that is being put forward as the last will of the
    deceased proved in such manner as the court directs.


[2]

Does rule 75.01 give an interested person an automatic right to have a
    will proved in solemn form?  Does estoppel lie to prevent an interested person
    from pursuing a challenge to the validity of a will pursuant to rule 75? How do
    the policy considerations which inform the law of probate impact on these
    questions? These appeals depend upon the answers to those questions.


I.

OVERVIEW

[3]

Chaim and Sarah
Neuberger had two daughters, Edie and
    Myra.
[2]
Mr. Neubergers long-standing intention was to provide for his daughters equally,
    on his death.

[4]

Edie (Neuberger)
is married to Norman Jesin. They
    have five adult children, one of whom is Adam Jesin-Neuberger.

[5]

Myra (York) is married to Joel York. They have three adult children. I
    will refer to Myra and her children together as the York Parties or the
    respondents.

[6]

Mr. Neuberger
died on September 25, 2012, at age 86. His
    wife predeceased him. He left a real estate empire estimated to be worth well over
    $100 million. Mr. Neuberger is survived by his two daughters and their adult children.
    None of his grandchildren have children of their own yet.

[7]

Mr. Neuberger executed primary and secondary wills in
    2004 (the 2004 Wills) and again in 2010 (the 2010 Wills). Although both
    sets of wills leave his estate to his two daughters and their children, they
    differ in one significant way, which allegedly results in Myras share
    exceeding Edies by approximately $13 million.

[8]

In both sets of wills, Edie and Myra are named co-estate trustees. Edie
    took a number of steps in her capacity as co-estate trustee under the 2010
    Wills. She then started legal proceedings to challenge the validity of the 2010
    Wills, alleging that her father lacked testamentary capacity when he executed them.

[9]

Adam, too, seeks to challenge the validity of the 2010 Wills. He has separate
    legal representation and has taken separate legal steps in that regard. I will
    refer to Edie and Adams proceedings together as the Wills Challenges.

[10]

The
    York Parties moved to have the Wills Challenges dismissed on the basis that
    they are barred by the equitable doctrines of estoppel by representation and
    estoppel by convention.

[11]

By
    order dated November 21, 2014 (the Order), the motion was granted. Both Edie
    and Adam appeal (together, the appellants).

[12]

For
    the reasons that follow, I would allow the appeals.


II.

BACKGROUND

[13]

The
    following information is drawn from the record and provided in order to give context
    to the issues and their analysis. It is not to be taken as findings of fact.

A.

The

Testator
     Chaim Neuberger


[14]

Chaim Neuberger was born on August 20, 1930, in
    Poland. He died on September 25, 2012. A survivor of the Holocaust, he came to
    Canada in the 1940s.

[15]

Mr. Neuberger was a very intelligent and savvy
    businessman. Over the course of his life in Canada, he amassed a multi-million
    dollar real estate empire that he owned and managed with his brother-in-law,
    Harry Sporer. From 2004 to 2011, Messrs. Neuberger and Sporer and their
    respective sons-in-law, Joel York and Michael Lax, managed the business.

B.

2004 Butterfly and Wills

[16]

Until 2004, that part of the family business
    relevant to Mr. Neuberger's estate plan was operated as Nuberg & Dale
    Construction Limited ("N&D").

[17]

In 2004, Mr. Neuberger effected a
    "butterfly" transaction, which split N&Ds assets into two parts.
    One part was retained in N&D, and the other was transferred to 159179
    Ontario Inc. (#179).
[3]
His intention was that, on his death, Myra would inherit N&D and Edie would
    inherit #179. The purpose of the butterfly transaction was to facilitate Mr.
    Neuberger's wish to have his wealth divided equally between his daughters, on
    his death.

[18]

Contemporaneously with the butterfly
    transaction, Mr. Neuberger executed the 2004 Wills. The 2004 Wills gave Edie
    and Myra voting control over #179 and N&D respectively.  It is unclear from
    the record when Edie first obtained copies of the 2004 Wills.  However,
    according to para. 44 of the York Parties factum, they only produced the 2004
    Wills sometime after March 2014 but before August 28 and 29, 2014, when the
    motion below was heard.

[19]

There is no dispute that when Mr. Neuberger
    executed the 2004 Wills, he had testamentary capacity.

C.

2010 Estate Freeze and Wills

[20]

In 2010, Mr. Neuberger effected an estate freeze,
which resulted in the common shares of #179 and N&D being held by
    separate trusts.
The beneficiaries of the #179 trust are Edie
    and her children. The beneficiaries of the N&D trust are Myra and her
    children. The effective date of the estate freeze was November 30, 2010. Mr.
    Neuberger retained preference shares in each of #179 and N&D, allowing him
    continued effective control over them. Except for ownership of the common
    shares, the business of N&D and #179 did not change as a result of the
    estate freeze.

[21]

The 2010 Wills were prepared contemporaneously
    with the estate freeze. Mr. Neuberger executed those wills on August 18, 2010. He
    also executed a continuing power of attorney for property (the 2010 POA) at that
    time.  Under the 2010 POA, Edie and Myra were jointly appointed his attorneys but
    Myra was designated the sole attorney with respect to matters concerning
    N&D and Edie was designated the sole attorney with respect to matters
    concerning #179.

[22]

In April 2011, Edie made a demand for the 2010
    POA. She was given a copy of it in October of 2011 and began acting pursuant to
    it.
[4]


D.

A Comparison of the 2004 and 2010 Wills

[23]

At first blush, the
2004 Wills and the 2010
    Wills appear to be very similar. In both sets of wills:

i.

Myra and Edie are named as joint executors and
    trustees;

ii.

the definitions of the primary and secondary
    estates are the same;

iii.

the primary will is designed to deal with Mr.
    Neubergers non-corporate assets which require a grant of probate (such as his
    bank accounts and RIFs);

iv.

the "Primary Estate" is defined as all
    of Mr. Neuberger's property, except for his "Secondary Estate";

v.

the residue of the Primary Estate is to be
    divided into two equal shares, with one share for the benefit of Edie and her
    children and the other share for the benefit of Myra and her children;

vi.

the Secondary Estate consists of the bulk of Mr.
    Neuberger's assets and includes his interests in #179 and N&D. It is
    defined to include his shares in the capital stock of, amounts receivable from,
    and property held in trust by N&D and #179, as well as all of his other
    property that can be dealt with without a certificate of appointment; and

vii.

the secondary will gives voting control of #179
    and N&D to Edie and Myra respectively.

[24]

Edie contends that there is a significant difference
    between the two sets of wills, however. She says that the 2004 Wills have the
    effect of balancing any inequity in the values of N&D and #179 at Mr.
    Neubergers death but the 2010 Wills do not. She contends that this results in
    Myra (and her children) benefitting by some $13 million.

[25]

The difference between the two sets of wills arises
    from the treatment of the capital stock of, and amounts receivable from, #179
    and N&D.

[26]

Under the 2004 Wills, the capital stock of, and
    amounts receivable from, #179 and N&D are included in the residue of the
    Secondary Estate. The residue is then divided into two equal shares, with one
    share going to Edie and her children and the other share going to Myra and her
    children. Thus, if the value of the capital stock of, and amounts receivable
    from, #179 is less than the value of the capital stock of, and amounts
    receivable from, N&D at the time of Mr. Neuberger's death (as Edie alleges is
    the case), the 2004 Wills require that an equalization exercise be performed with
    the result that the residue is divided into equal shares before being
    distributed to each of Edie (and her children) and Myra (and her children).

[27]

However, under the 2010 Wills, the capital stock
    of, and amounts receivable from, #179 and N&D are distributed directly to
    each of the two groups. That is, under the 2010 Wills, Mr. Neuberger left not
    only his shares in #179 and N&D to Edie and Myra respectively, but also the
    amounts owing to him by those companies. Edie contends that at the time of Mr.
    Neubergers death, N&D had approximately $13 million more in its
    shareholder loan account than did #179, which means that he left $13 million more
    in shareholder loan assets to Myra than to her. (The majority of that amount
    was owing to Mr. Neuberger because he lent his income back to N&D.) This
    inequity is not redressed under the 2010 Wills but it would be under the 2004
    Wills.

[28]

Edie contends that this difference between the
    2004 Wills and the 2010 Wills is contrary to Mr. Neuberger's long-stated
    intention to treat his daughters equally upon his death. Moreover, she says,
    the 2010 Wills were executed when Mr. Neuberger did not have the testamentary
    capacity to understand the subtlety or significance of the change that was made
    or to appreciate the difference in value between the N&D and #179 assets,
    which was fundamental to understanding the changed terms.

E.

Administration of the Estate

[29]

The estates terminal tax return and associated
    taxes have been paid. The final tax return and taxes relate to the income Mr.
    Neuberger earned in the final year of his life, including capital gains arising
    on the deemed disposition of his significant assets. In essence, the 2010
    Secondary Will made Myra responsible for payment of the income taxes attributable
    to N&D and Edie responsible for those attributable to #179.  Accordingly, Edie
    arranged for the payment of approximately $11.4 million, which consisted of the
    taxes, penalties and interest associated with #179, and Myra arranged for the
    payment of approximately $15.2 million, which consisted of the taxes, penalties
    and interest associated with N&D.

[30]

In her capacity as estate trustee of the 2010
    Wills, Edie took a number of steps. She:

i.

wrote to Maple Leaf Sports and Entertainment
    asking that it transfer two tickets previously registered in Mr. Neuberger's
    name into her and Myras names;
[5]


ii.

objected to the fact that Mr. Neubergers Polish
    nickname had been engraved on his headstone;
[6]


iii.

sought to obtain medical records from her
    fathers physicians and from OHIP;

iv.

redeemed preference shares of #179; and

v.

initiated legal proceedings and took certain
    steps in them, as set out more fully below.

[31]

Notably, however, few of the key aspects of
    administration of the estate have been undertaken:

i.

no certificate of appointment of estate trustee
    has been obtained under the 2010 Wills  indeed, neither Myra nor Edie has
    applied for one;

ii.

Myra and Edie have never had an estate trustees
    meeting or jointly retained a lawyer to advise on the administration of the
    estate and validity of the 2010 Wills;

iii.

no distributions have been made from the estate;
    and,

iv.

Mr. Neuberger's shares in each of #179 and
    N&D remain in his name, undistributed.

F.

Key Steps in the Legal Proceedings

[32]

April 15, 2013

    Edie brought an application to pass over or remove Myra as co-estate trustee or,
    alternatively, to have both Myra and herself removed and the Bank of Nova
    Scotia Trust Company appointed in their place. Edie brought this application in
    her capacity as a named estate trustee under the 2010 Wills (the original application).

[33]

May 22, 2013

    Myra brought a cross-application to, among other things, compel Edie to prepare
    and pass certain accounts.

[34]

August 21, 2013

    In her capacity as estate trustee, Edie brought a motion for production of Mr.
    Neubergers legal, medical, and financial records.

[35]

November 13, 2013
 Myra brought a motion for an order transferring the shares of N&D and
    #179 in accordance with the terms of the 2010 Wills.

[36]

December 19, 2013
 Edie brought a fresh application in her personal capacity (Edies personal
    application), in which she challenged the validity of the 2010 Wills.

[37]

January 2014

    Adam became an active participant in the litigation. He:

i.

filed a notice of appearance in Edies personal
    application (Jan. 20);

ii.

filed a notice of objection to the issuance of a
    certificate of appointment of estate trustee with a will to either Myra or Edie
    (Jan. 21); and

iii.

brought a motion for directions, within Edies
    personal application, in which he sought to be joined as an applicant and also challenged
    the validity of the 2010 Wills (Jan. 29).

[38]

February 7, 2014
 the York Parties brought the motion which led to these appeals. In it, they
    asked the court to dismiss the Wills Challenges on the basis that those
    challenges were barred by the equitable doctrines of estoppel by representation
    and estoppel by convention.

G.

The Wills
    Challenges

[39]

In
    her wills challenge, Edie voiced concerns about the validity of the 2010 Wills
    based on her fathers alleged incapacity and susceptibility to undue influence
    at the time that he executed them. She also alleged suspicious circumstances.

1.

Incapacity

[40]

Edie referred to evidence showing that her
    fathers mental state was of sufficient concern among his family and business advisors
    by early 2011 that they arranged for him to be assessed by a number of
    different doctors.

[41]

For the purposes of these appeals, it is
    unnecessary to review the medical evidence. It is sufficient to refer to the
    report of Dr. Kenneth Shulman, whom Edie retained after her fathers death. Dr.
    Shulman is the Richard Lewar Chair in Geriatric Psychiatry at Sunnybrook Health
    Sciences Centre, and a leading authority on the assessment of testamentary
    capacity.

[42]

Dr. Shulman's report was a retrospective assessment
    of Mr. Neuberger's capacity, based on a review of Mr. Neubergers medical
    records and the assessments that had been conducted during Mr. Neubergers life.
    Based on the available medical records, Dr. Shulman said that he was able to
    extrapolate back to August 2010, when the wills were executed. He stated:

I conclude from a clinical perspective that in
    August 2010, Mr. Neuberger would not have been capable of dealing with any
    degree of complexity with respect to business or property decisions related to his
    Wills ... As documented by Dr. Gilley, he was not capable of understanding the
    relevant facts with respect to his assets and he was certainly not capable of
    appreciating the reasonably foreseeable consequences of taking or not taking
    specific business decisions ... It follows therefore, that from a clinical
    perspective, Mr. Neuberger would not have been capable of making decisions
    about his property, finances, or making significant changes in his Wills in
    2010.

[43]

The respondents did not cross-examine Dr.
    Shulman, put forward their own expert or adduce any medical evidence. However,
    they point to evidence showing that Edie had concerns about her fathers
    capacity since at least September 2010 but she did not raise allegations of
    incapacity until she brought her personal application on December 19, 2013. They
    note also that as of October 2011, Edie began relying on her authority under
    the 2010 POA, which was executed at the same time as the 2010 Wills. Thus, they
    say, Edie was prepared to accept that her father had capacity to act when doing
    so advanced Edies own personal interests.


2.

Suspicious Circumstances

[44]

Edie further maintains that the 2010 Wills were
    executed in suspicious circumstances and at a time when her father was
    susceptible to undue influence.

[45]

From 2004 to 2011, Mssrs. Neuberger, Sporer,
    York and Lax managed both N&D and #179. Edie alleges that particularly in
    2010 and 2011, Mr. Neuberger was incapacitated and Mssrs. Sporer, York and Lax
    managed the business in a way that preferred Myra (N&D) over Edie (#179).

[46]

She gives an example of Mr. Neubergers alleged susceptibility,
    which took place about five months after Mr. Neuburger executed the 2010 Wills.
    At that time, a fundraising representative from Bar Ilan University visited Mr.
    Neuberger at his home and extracted a promise that Mr. Neuberger would make a
    donation of $20 million.

[47]

Mr. Neubergers caregiver called Myra to tell
    her about the promised donation and said that even though Mr. Neuberger told
    her he did not want to give the money and tried to resist the fundraisers
    requests, he had given in and agreed to make the donation.

[48]

Myra contacted Mr. Neubergers lawyer and told
    him that the fundraiser was bothering her father and pushing him around. The lawyer
    sent the fundraiser a letter telling him to leave Mr. Neuberger alone.

[49]

Adam shares Edies concerns about Mr.
    Neubergers alleged lack of capacity when the 2010 Wills were executed and adds
    the following in support of his concerns about suspicious circumstances. He
    says that those who stand to benefit from the 2010 Wills were involved in Mr.
    Neubergers execution of them. He notes that Mr. Neuberger was not a
    detail-oriented person and that he relied heavily on his closest business
    advisers  particularly Myras husband, Joel York  to explain the effect and
    importance of transactions.

[50]

Adam also draws attention to the fact that there
    was no evidence that anyone had explained the effect of the 2010 Wills to Mr.
    Neuberger. The accountant who advised on the estate freeze says that he never
    met with, or received instructions from, Mr. Neuberger personally. And, Adam
    says, the respondents have resisted disclosure of Mr. Neubergers solicitors
    files. Those records would shed light on whether Mr. Neubergers lawyers ever
    met with, or received instructions from, Mr. Neuberger personally with respect
    to the 2010 Wills or, if not, where their instructions came from.


III.

THE DECISION BELOW

[51]

After
    setting out the salient facts and the parties positions, the motion judge began
    her analysis by finding that Adam was a straw man who came forward without
    knowledge of the estate or the 2010 Wills, to support his mothers position in
    the litigation.

[52]

The
    motion judge said that all of the adult grandchildren have a vested interest in
    the trusts in the 2010 Wills, and that a reading of those wills show that the children
[7]
in each group benefit equally.

[53]

The
    motion judge viewed Edies wills challenge as a questioning of all of Mr.
    Neubergers financial decisions and transactions during the period in which she
    had little control over Mr. Neubergers actions. She also stated that if Edies
    personal application were to succeed, the estate freeze would have to be
    unwound.
[8]

[54]

The
    motion judge found that Edie carried on administering the assets in #179 after
    Mr. Neubergers death, as an estate trustee. She further found that Myra had
    relied on the 2010 Wills in paying the income taxes relating to her interest in
    N&D.

[55]

The
    motion judge then considered the doctrines of estoppel by representation and
    estoppel by convention. She began by setting out the legal tests for both
    doctrines and concluded that Edie was estopped from challenging the validity of
    the 2010 Wills. She reached this conclusion based on:

i.

Edies delay in bringing her challenge and the absence of an explanation
    for that delay, despite having had doubts as to Mr. Neubergers capacity even
    prior to 2011, when she began acting under the 2010 POA;

ii.

the actions which Edie had taken as estate trustee and her having held herself
    out as an estate trustee to various professionals; and,

iii.

the prejudice that would ensue from having to unwind the estate freeze
    and that the respondents would suffer as a result of having taken steps taken based
    on the 2010 Wills.

[56]

The
    motion judge found that Adam should not be allowed to challenge the 2010 Wills
    because:

i.

he had no independent knowledge of the estate, its assets, previous
    wills and pertinent information about Mr. Neubergers estate planning, all of
    his information on these matters having come from Edie;

ii.

he did not have a close relationship with his grandfather; and

iii.

he had no real explanation for why he would challenge the 2010 Wills and
    for why he left it so late in time to come forward.

[57]

The
    motion judge found that Adam had made no representations but stated that was
    not sufficient to allow his wills challenge to go forward at this late date.

[58]

The
    motion judge described rule 75.01 as being discretionary in nature, and stated
    that delay in bringing a claim pursuant to it is a strong reason for dismissing
    the claim. She also said that neither Edie nor Adam had established an
    arguable case.

[59]

The
    motion judge concluded by finding that both estoppel by representation and
    estoppel by convention had been made out. Consequently, she granted the respondents
    motion and dismissed the Wills Challenges.


IV.

THE ISSUES

[60]

Edie
    raises three issues on appeal. She submits that the motion judge erred in:

1.

analyzing her right to challenge the 2010 Wills through the post-probate
    regime of rules 75.04 and 75.05, rather than rule 75.01;

2.

finding that her wills challenge was barred by estoppel; and

3.

failing to take into account the relevant policy considerations.

[61]

Adam
    submits that the motion judge erred by failing to recognize his automatic right
    to seek proof in solemn form of the 2010 Wills. He echoes Edies second ground
    of appeal, namely, that the motion judge erred in barring his wills challenge
    based on the equitable doctrines of estoppel by representation and estoppel by
    convention. As well, Adam contends that the motion judge erred in:

4.

barring him from seeking proof of the 2010 Wills in solemn form because
    he is a straw man for his mother; and

5.

making findings of fact in a conclusory fashion, without weighing the
    evidence and making any necessary credibility findings.

[62]

The
    respondents see the issues in a very different way. Their position is this.  They
    brought a motion to have the Wills Challenges dismissed based on the equitable
    doctrines of estoppel by representation and estoppel by convention. They were
    successful, with the result that the motion judge made an
in personam
order estopping Edie and Adam from continuing those challenges. Consequently,
    the only issue on appeal is whether the motion judge erred in estopping the
    appellants from contesting the validity of the 2010 Wills.

[63]

While
    I agree with the respondents that estoppel was central to the motion judges
    determination to dismiss the Wills Challenges, in my view, all of the issues that
    have been raised warrant consideration.

[64]

Before
    turning to those issues, it is necessary to consider the legal framework
    governing probate. In the course of that consideration, I will discuss the
    operation of rules 75.01 and 75.06, which naturally leads to a consideration of
    Adams contention that he has an automatic right to require that the 2010 Wills
    be proved in solemn form. Thus, after setting out the legal framework, I
    address that contention as a preliminary issue.


V.

THE LEGAL FRAMEWORK GOVERNING PROBATE

[65]

In
    this section, I will discuss: (a) what probate means; (b) the nature of the
    courts role and jurisdiction in probate; (c) rules 74 and 75 of the
Rules
    of Civil Procedure
; and (d) proof in solemn form.

A.
Probate

[66]

Probate
    is the court procedure by which a will is proved to be valid or invalid:
Blacks
    Law Dictionary
, 8
th
ed. (St. Paul: Thomson West, 2004). The term
    is also commonly used to refer to the court order certifying that particular writings
    constitute a deceaseds will and that those persons named as estate trustees
    have the authority to act in relation to the testators estate: R. Hull &
    I. Hull,
Macdonell, Sheard and Hull on Probate Practice,
4th ed.
    (Toronto: Carswell, 1996), at p. 185.

B.
The Nature of the Courts Role
    and Jurisdiction in Probate

[67]

The
    particular court with jurisdiction to address probate matters has changed over
    time in Ontario. In
Otis v. Otis
(2004), 7 E.T.R. (3d) 221 (Ont. S.C.J.),
    at para. 22, Cullity J. opined that despite the transfer of probate
    jurisdiction from the former surrogate courts to the Superior Court of Justice and
    the replacement of the
Surrogate Court Rules
with rules 74 and 75 of the
Rules of Civil

Procedure
, the nature of the courts jurisdiction has
    not changed in material respects. I agree.

[68]

I
    agree also with Cullity J.s description of that jurisdiction, set out in
    paras. 23-26 of
Otis
. Cullity J. explains that the courts jurisdiction in
    probate is inquisitorial. That is, the courts role is not simply to adjudicate
    upon a dispute between parties. It is the courts function and obligation to
    ascertain and pronounce what documents constitute the testators last will and
    are entitled to be admitted to probate. Further, the granting of probate does
    not bind only the parties to the proceeding. Unless and until probate is set
    aside, it operates
in rem
[9]
and can affect the rights of other persons.  The court also has a special responsibility
    to the testator,
[10]
who cannot be present to give voice to his or her true intentions.

C.
Rules 74 and 75 of the Rules of
    Civil Procedure

[69]

Since
    January 1, 1995,
[11]
applications for probate have been governed by rules 74 and 75 of the
Rules
    of Civil Procedure.
However, under those rules, the nomenclature has
    changed.  An application for a certificate of appointment of estate trustee
    replaces the former application for probate.

[70]

Rule
    74 governs non-contentious estate proceedings whereas rule 75 governs estate
    proceedings that are contentious.  Because the proceedings in this estate
    matter are contentious, rule 75 is in play.

[71]

Rule
    75.01 empowers an estate trustee or any person appearing to have a financial
    interest in an estate (an Interested Person) to make an application under rule
    75.06 to have a testamentary instrument that is being put forward as the last
    will of the deceased proved in such manner as the court directs.

[72]

There
    are two points to observe about rule 75.01. First, it provides that an
    application to have the testamentary instrument proved is to be made under rule
    75.06. Second, the quoted words  proved in such manner as the court directs
     would include proof in solemn form, which is discussed below.

[73]

Rules
    75.04 and 75.05 apply when probate (that is, a certificate of appointment of
    the estate trustee) has been granted and the court is considering whether to
    revoke or return the certificate. As no certificate of appointment of estate
    trustee has been issued in this matter, neither rule 75.04 nor 75.05 applies on
    this appeal.

[74]

Rule
    75.06(1) gives an Interested Person the right to apply for directions or move
    for directions in another proceeding under rule 75.  So, for example, Adam made
    his motion for directions (in which he challenged the validity of the 2010
    Wills) pursuant to rule 75.06(1).  Adam is an Interested Person  that is, he
    is a person who appears to have a financial interest in Mr. Neubergers estate. 
    Edie made her personal application under rule 75 prior to Adam making his
    motion.  Therefore, pursuant to rule 75.06(1), Adam could bring his motion for
    directions within Edies personal application, which was another proceeding
    under rule 75.

[75]

Rule
    75.06(3) gives the court important powers in respect of an application or
    motion brought under rule 75. Among other things, the court may direct:

-

the
    issues to be decided;

-

who
    are parties, who is plaintiff and defendant and who is submitting rights to the
    court;

-

who
    shall be served with the order for directions; and

-

procedures
    for bringing the matter before the court in a summary fashion.

[76]

As
    I explain below, rule 75.06(3) plays an important role in contentious estate
    proceedings.

D. Proof in Solemn Form

[77]

Proving
    a will in solemn form requires the propounder of a will to prove, in open court
    upon notice to all parties having a financial interest in the estate, that the
    will was duly executed, the testator had testamentary capacity and that the
    testator had knowledge and approval of the contents of the will: R. Hull &
    I. Hull,
Macdonell, Sheard and Hull on Probate Practice,
4th ed.,
    (Toronto: Carswell, 1996), at p. 315. The court will also address allegations of
    undue influence and suspicious circumstances. In this regard, reference must be
    had to the Supreme Court decision in
Vout v. Hay
, [1996] 2 S.C.R. 876.

[78]

Vout
    v. Hay
established that the person propounding the will has the legal
    burden of proof with respect to due execution, knowledge and approval, and
    testamentary capacity. Upon proof that the will was duly executed with the
    requisite formalities, the propounder is aided by a rebuttable presumption,
    which casts an evidential burden on those challenging the will. That evidential
    burden can be satisfied by those challenging the will introducing evidence of
    suspicious circumstances  that is, evidence which, if accepted, would tend
    to negative knowledge and approval or testamentary capacity. If such evidence
    is adduced, the legal burden reverts to the propounder. By contrast, if undue
    influence is alleged, the burden is on those attacking the will: pp. 889-890.

[79]

I
    pause to note that the words proof in solemn form do not appear in rule 75. In
    my view, the power of the court to order formal proof of a testamentary
    instrument under rule 75 encompasses the right to order proof in solemn form
    but is not synonymous with proof in solemn form.  This point is considered more
    fully in my analysis of the preliminary issue.


VI.

ANALYSIS

PRELIMINARY ISSUE:

IS THERE AN
    AUTOMATIC RIGHT TO PROOF IN SOLEMN FORM PRE-PROBATE?

[80]

Adam
    contends that prior to probate being granted, an Interested Person is entitled,
    as of right, to have the will proved in solemn form. He says that rule 75.01
    confers a right on any Interested Person to require proof in solemn form and
    that the court has no discretion to approve or disapprove such a request. He
    further submits that the courts only discretion comes from rule 75.06(3),
    which empowers the court to limit the issues to be decided and direct a summary
    hearing procedure, but does not empower the court to refuse a request for proof
    in solemn form.

[81]

I
    do not agree.

[82]

I
    accept that, as a general principle, before probate issues an Interested Person
    has the right to request formal proof of the testamentary instrument, pursuant
    to rules 75.01 and 75.06. But I do not accept that this general principle means
    that the Interested Person is entitled, as of right, to require that the
    testamentary instrument be proved in solemn form. I offer two reasons for this
    view.

[83]

The
    first reason flows from the words of rules 75.01 and 75.06. For ease of
    reference, rule 75.01 is set out again now:

75.01
An estate trustee or any person appearing to have a financial
    interest in an estate
may make an application under rule 75.06
to
    have a testamentary instrument that is being put forward as the last will of
    the deceased
proved in such manner as the court directs
.

[Emphasis added.]

[84]

On
    a plain reading of rule 75.01, it does not give an Interested Person the right
    to compel proof in solemn form. Rather, rule 75.01 provides that an Interested
    Person may make an application: (1) under rule 75.06; and (2) to have a
    testamentary instrument proved in such manner as the court directs.  The
    first point shows that the Interested Persons application under rule 75.01
    must be considered in conjunction with rule 75.06 because the application must
    be brought under rule 75.06.  The second point makes it clear that it is the
    court who is to direct the manner in which the testamentary instrument is to be
    proved.  Therefore, the Interested Person cannot require proof in solemn form 
    he or she can request proof in solemn form but cannot require it.

[85]

As
    indicated, pursuant to rule 75.01, an Interested Person may make an application
    under rule 75.06.  For the purposes of these appeals, rule 75.06(3) is the
    critical provision.
[12]
It reads as follows:

On an application
    or motion for directions, the court
may

direct,

(a)

the issues to be decided;

(b)

who are parties, who is plaintiff and defendant and who is
    submitting rights to the court;

(c)

who shall be served with the order for directions, and the method
    and times of service;

(d)

procedures for bringing the matter before the court in a summary
    fashion, where appropriate;

(e)

that the plaintiff file and serve a statement of claim (Form 75.7);

(f)

that an estate trustee be appointed during litigation, and file such
    security as the court directs;

(g)

such other procedures as are just. [Emphasis added.]
[13]

[86]

Rule
    75.06(3) is permissive. It says that the court may direct certain things. It
    does not say that the court must or shall grant the application or motion.

[87]

Thus,
    in my view, when rules 75.01 and 75.06 are read together  as rule 75.01
    indicates must be done  the court has a discretion whether to order that a testamentary
    instrument be proved, as well as a discretion over the manner in which the
    instrument is proved.

[88]

My
    second reason for rejecting the notion that, pre-probate, an Interested Person
    has a right to require proof in solemn form is this. In my view, an Interested
    Person must meet some minimal evidentiary threshold before a court will accede
    to a request that a testamentary instrument be proved. In the absence of some
    minimal evidentiary threshold, estates would necessarily be exposed to needless
    expense and litigation. In the case of small estates, this could conceivably
    deplete the estate. Furthermore, it would be unfair to require an estate
    trustee to defend a testamentary instrument simply because a disgruntled
    relative or other potential beneficiary makes a request for proof in solemn
    form.

The correct approach to rule 75.06

[89]

Based
    on the above analysis, in my view, an applicant or moving party under rule
    75.06 must adduce, or point to, some evidence which, if accepted, would call
    into question the validity of the testamentary instrument that is being
    propounded. If the applicant or moving party fails in that regard or if the
    propounder of the testamentary instrument successfully answers the challenge,
    then the application or motion should be dismissed. If, on the other hand, the
    applicant or moving party adduces or points to evidence that calls into
    question the validity of the testamentary instrument which the propounder does
    not successfully answer, the court would generally order that the testamentary
    instrument be proved. In determining the manner in which the instrument be
    proved, the court would have recourse to the powers under rule 75.06(3).

[90]

This
    approach gives meaning to both rule 75.01 and rule 75.06(3). It also meets the
    concern about potentially needless depletion of estates.

[91]

Further,
    this approach is consistent with the jurisprudence on rule 75.    To date, the
    courts have not approached challenges to the validity of a will on the basis
    that an Interested Person has an absolute right to proof in solemn form.  Instead,
    when faced with a request for proof in solemn form prior to the issuance of a
    certificate of appointment of estate trustee, they have considered the
    evidentiary basis underlying the request.  Two examples will demonstrate this.

[92]

In
Smith Estate v. Rotstein
, 2010 ONSC 2117, 56 E.T.R. (3d) 216, the
    daughter of a testator objected to probate, alleging lack of knowledge and/or
    approval by the testator and undue influence.  The wills propounders brought a
    summary judgment motion to dismiss the daughters notice of objection.  Justice
    D.M. Brown granted the motion, finding that there was no evidentiary foundation
    for the daughters objection.  This court affirmed that decision, observing
    that there was not a scintilla of evidence that the [challenged will and
    codicils] are invalid: 2011 ONCA 491, 106 O.R. (3d) 161, at para. 36, leave to
    appeal refused [2011] S.C.C.A. No. 441.

[93]

A
    similar result occurred in
Chappus Estate (Re)
, 2009 ONCA 279, 46 E.T.R.
    (3d) 186.  In
Chappus
, the appellant challenged the validity of the
    testators wills on the basis of undue influence. The foundation of her
    challenge was the nature of the relationship between the testator and the
    respondent propounders of the wills  the testators lawyer, doctor and
    accountant  who were also beneficiaries and the estate trustees under the wills.
    A trial was ordered.  Before the trial took place, the propounders brought a
    motion for summary judgment to dismiss the challenge. On the motion, the
    challenger led no evidence in support of her assertion of undue influence, simply
    arguing that the matter could not be decided summarily.

[94]

The
    motion judge found that there was no issue for trial and granted summary
    judgment. The wills challenger appealed.

[95]

At
    para. 7 of
Chappus,
Sharpe J.A., writing for the court, observed that the
    rules contemplate the possibility of summary disposition in contentious estate
    matters. He saw no error on the part of the motion judge in concluding that the
    wills challenger had raised no triable issue. The wills propounders had adduced
    a substantial record of evidence showing that the wills had been properly
    executed, and that the testator was of sound mind with a full understanding of
    the contents of the wills and how her property was to be disposed of on her
    death. The wills challenger led no evidence to dispute those facts and there
    was no evidence of suspicious circumstances:
Chappus
, at paras. 8-10.

[96]

I
    accept that some first instance decisions have indicated that next-of-kin are
    entitled, as of right, to have the will proved in solemn form.  See, for
    example,
Stefanik v. Stefanik
, [2000] O.J. No. 3279 (S.C.J.), at para. 4. 
    However, in my view, those statements are reflective of a presumption that
    applies in situations where no certificate of appointment of estate trustee has
    been issued, rather than a hard and fast rule.  Indeed, although at para. 4 of
Stefanik
the judge describes the entitlement to be as of right, at para. 5, he says
    that such orders have not been difficult to obtain, are virtually
    automatic, and that the requirements to obtain such orders have not been
    exacting.  These statements indicate that the right is not absolute.

Conclusion on the Preliminary Issue

[97]

It
    is for these reasons that, in my view, the appellants are not entitled, as of
    right, to proof in solemn form of the 2010 Wills, despite the fact that probate
    has not yet issued in respect of those wills.

[98]

Whether
    the appellants are entitled to formal proof of the 2010 Wills has yet to be
    decided. If and when Edie proceeds with her personal application or Adam
    proceeds with his motion for directions, it will be for the court hearing the
    matter to decide whether to order that the 2010 Wills be proved and, if so, in
    accordance with rule 75.06(3), to direct the manner in which they are to be
    proved.

ISSUE #1     DID THE MOTION JUDGE ERR IN HER
    ANALYSIS OF EDIES RIGHT TO CHALLENGE THE 2010 WILLS?

[99]

As
    I have explained, rules 75.04 and 75.05 apply to wills challenges where probate
    (a certificate of appointment) has already issued and the court must decide
    whether to revoke or return the certificate. In this proceeding, probate has
    never been granted. Edie contends that the motion judge erred by conflating the
    legal tests developed in relation to rules 75.04 and 75.05 with that to be
    applied under rule 75.01 where probate has never been granted. Thus, Edie submits,
    the motion judge wrongly applied the arguable case and delay tests when
    analyzing her right to challenge the 2010 Wills under rule 75.01.

[100]

The respondents say
    that this issue is a red herring. They submit that the motion judges sole
    task was to decide whether the doctrine of estoppel applied to preclude the
    Wills Challenges from proceeding. While they acknowledge the existence of the Wills
    Challenges, they say that the appellants never applied or moved to have the
    2010 Wills proved in solemn form and they cannot use these appeals to
    reconstitute the proceedings.

[101]

I accept the
    respondents position on this matter.  The motion did not join issue with the
    merits of the Wills Challenges and there was no rule 75.06 application or
    motion before the motion judge.  The only issue before the motion judge was
    whether the doctrines of estoppel by representation and/or convention barred
    the appellants from continuing with the Wills Challenges.  While there is some
    discussion of the merits of the Wills Challenges in the motion judges reasons,
    it is not clear how that relates to the motion before her.  I make the same comment
    in respect of her discussion of the jurisprudence relating to rules 75.04 and
    75.05.

[102]

Accordingly, the
    first issue does not arise on these appeals and nothing more need be said about
    it.

ISSUE #2     DID THE MOTION JUDGE ERR IN BARRING
    THE WILLS CHALLENGES BASED ON ESTOPPEL?

[103]

In my view, the equitable
    doctrines of estoppel by representation and estoppel by convention do not lie
    to bar a challenge to the validity of a will and the motion judge erred in so
    doing. This view rests on two considerations. First, as I explain below, the
    motion judge erred in finding a jurisprudential basis for the application of the
    doctrine of estoppel to matters involving the validity of a will. Second, as I
    explain when addressing the following issue, the use of estoppel in such
    matters is antithetical to the policy considerations which govern probate.

[104]

The motion judge
    relied on three cases as authority for the power to invoke estoppel to bar the
    Wills Challenges:
Canadian Superior Oil Ltd. v. Paddon-Hughes Development
    Co.,
[1970] S.C.R. 932;
Ryan v. Moore
, 2005 SCC 38, [2005] 2 S.C.R.
    53; and,
Leibel v. Leibel
, 2014 ONSC 4516, 2 E.T.R. (4th) 268.

[105]

With respect, neither
Canadian Superior Oil
nor
Ryan
is relevant to the question of
    whether estoppel by representation and/or estoppel by convention apply to a
    challenge to the validity of a will.

[106]

In
Canadian
    Superior Oil
, the appellants sought a declaration that an oil and gas lease
    was valid and subsisting, despite the fact that the lease had terminated when
    drilling ceased. The appellants argued that by virtue of the respondents
    conduct, he was estopped from taking the position that the lease had terminated.

[107]

The Supreme
    Court dismissed the appeal. It held that when the lease terminated, the legal
    relationship between the parties ended and the lease could thereafter only be
    revived by agreement for consideration. It said that the doctrine of promissory
    estoppel was premised on a legal relationship existing between the parties. As
    that relationship had ended before any of the alleged representations, it did
    not apply.

[108]

Thus, it can be
    seen,
Canadian Superior Oil
does not offer any authority or support for
    the notion that the equitable doctrines of estoppel by representation and/or
    convention apply to probate matters.
Canadian Superior Oil
deals with
    promissory estoppel  not estoppel by convention or representation. Moreover, it
    is decided within the context of a lease agreement. A lease is a private matter
    between two individuals and, therefore, is fundamentally different than is the
    question of the validity of a will.

[109]

Ryan
arose from a motor vehicle accident involving the plaintiff, defendant and
    another person. The defendant died of causes unrelated to the accident. Letters
    of administration were granted to the defendants administrator. Thereafter,
    the plaintiff  not knowing of the defendants death  issued a statement of
    claim. The defendants insurer applied to have the action dismissed because it
    was outside the limitation period.

[110]

The trial judge
    found that the action was not statute-barred. On appeal, that decision was
    reversed. A further appeal to the Supreme Court of Canada was allowed in part,
    but the claim was struck because it had not been brought within the time period
    prescribed by the
Survival of Actions Act
, R.S.N.L. 1990, c. S-32.

[111]

Ryan
does
    discuss estoppel by convention and representation. However, the issue in
Ryan
was whether those doctrines were applicable to prevent a party from raising
    a limitation period defence in a personal injury action.  There is nothing in
Ryan
to suggest that the doctrines of estoppel by convention and representation
    can be extended to apply to circumstances such as those in the present case
    where the matter is not a private dispute between individuals but, rather, a
    challenge to the validity of a will.

[112]

Leibel
is
    the only decision of which I am aware in which estoppel has been applied when
    determining whether a challenge to the validity of a will should be permitted to
    proceed. It is an earlier decision of the same motion judge. That decision was
    not appealed.

[113]

In
Leibel,
the party seeking to challenge the validity of wills waited more than two years
    from the date of death to bring his application. The motion judge found that
    there were no discoverability issues and, thus, that the claim was
    statute-barred under the
Limitations Act, 2002
, S.O. 2002, c. 24, Sch. B.
[14]


[114]

In case she was
    in error in finding that the application was statute-barred, the motion judge went
    on to consider whether the doctrines of estoppel by representation and
    convention applied. She referred to the same cases as she did in the present
    case (
Canadian Superior Oil
and
Ryan
) as authority for her use of
    those doctrines.  However, as I have explained, neither
Canadian Superior
    Oil
nor
Ryan
are authority for the proposition that estoppel applies
    to the question of whether an interested person should be permitted to proceed
    with a challenge to the validity of a will.

[115]

Indeed, there is
    nothing in the jurisprudence to support the extension of the equitable
    doctrines of estoppel by convention or representation to matters involving the
    validity of a will.  Accordingly, it was an error to have dismissed the Wills
    Challenges on the basis of those doctrines.

[116]

In light of this
    determination, it is unnecessary to consider whether the motion judge erred in
    her application of those doctrines.

ISSUE #3     DID THE MOTION JUDGE ERR BY FAILING
    TO TAKE INTO ACCOUNT THE RELEVANT POLICY CONSIDERATIONS?

[117]

The policy
    considerations which underlie the law of probate also augur against permitting
    estoppel to be used to bar challenges to the validity of wills.

[118]

In private law,
    estoppel is animated by the goal of creating transactional certainty between private
    parties in civil disputes.
[15]
A will, however, is more than a private document. As explained above, a dispute
    about a wills validity engages interests that go beyond those of the parties
    to the dispute and extend to the testator and the public. Once a testamentary
    instrument is probated, it speaks to society at large. Probate is an
in rem
pronouncement
    that the instrument represents the testators true testamentary intentions and
    that the estate trustee has lawful authority to administer the estate. Because
    of this, the court has a responsibility to ensure that only wills that meet the
    hallmarks of validity are probated. It owes that duty to the testators, whose
    deaths preclude them from protecting their own interests, to those with a
    legitimate interest in the estate, and to the public at large.  If the doctrine
    of estoppel were available to bar a party from having the validity of a will
    determined, the courts ability to discharge that responsibility would be in
    jeopardy.

[119]

Edie raises a
    further policy consideration, related to the matter of delay. She brought her
    wills challenge less than two years after her fathers death.  The motion judge
    found that to be an undue delay. That finding weighed heavily in the motion
    judges decision to bar Edie from proceeding with her wills challenge.  Edie submits
    that allowing this aspect of the decision below to stand could adversely affect
    the administration of estates.

[120]

I accept this
    submission.

[121]

The motion
    judges reasoning would place estate trustees with doubts as to the validity of
    a will in an untenable position. They would either have to bring a premature
    will challenge (i.e. one that was not fully informed because the trustee had
    not obtained the necessary information to determine whether such a challenge
    should be undertaken) or take no steps in the administration of the estate while
    investigating the testators capacity, for fear of being deemed unduly dilatory
    or as having affirmed the validity of the will. As Haley J. remarked in
Oestreich
    v. Brunnhuber
(2001), 38 E.T.R. (2d) 82 (Ont. S.C.J.), at para. 26, mere
    delay in questioning the validity of a will is not enough to prevent the court
    from requiring proof in solemn form because, in many instances, a later will is
    found or grounds are later discovered which bring into question the wills
    validity.

[122]

Finally, in
    light of rule 75, there is no need to import the doctrine of estoppel into this
    area. As I explain above, rule 75 provides the court with sufficient discretion
    that it can screen out meritless claims for formal proof of testamentary
    instruments and, for those with merit, control the manner in which the
    instrument is proved.

ISSUE #4     DID THE MOTION JUDGE ERR IN BARRING
    ADAM FROM PURSUING HIS WILLS CHALLENGE BECAUSE HE IS A STRAW MAN?

[123]

In my view, the
    motion judge erred in finding that Adam was a straw man in this litigation 
    that is, that Adam is simply Edies agent and only took a role in this
    litigation to support his mother.

[124]

It is not clear
    to me on what basis the motion judge made the finding that Adam was a straw man.
    Adams evidence was that he made an independent decision to commence his wills
    challenge and his parents tried to talk him out of it. Edies evidence was that
    she did not wish any of her children to be involved in this acrimonious
    litigation. Neither Adams nor Edies evidence on this matter was disturbed on
    cross-examination. While the respondents alleged that Edie put Adam up to
    participating in the litigation in case she was found to be estopped from
    proceeding with her wills challenge, there was no evidence to support this
    allegation.
[16]
If the motion judge rejected Adams evidence  which would necessarily entail
    credibility determinations  it was incumbent on her to give some explanation
    for so doing:
Trotter Estate
, 2014 ONCA 841, 122 O.R. (3d) 625 (C.A.),
    at paras. 5 and 54-55.

[125]

In any event, it
    was an error in law to bar Adam from pursuing his wills challenge on the basis
    that he was a straw man.  At the time that Adam began his wills challenge,
    probate had not been granted. Adam is a person who appears to have a financial
    interest in his grandfathers estate. Pursuant to rule 75.06, Adam had the right
    to bring his motion within Edies personal application and ask that the 2010
    Wills be proved in solemn form. He did not have to have direct or first-hand
    knowledge of the matters raised by Edie in her wills challenge in order to
    exercise that right. Nor does the fact that he is Edies son disentitle him
    from pursuing that right.

ISSUE #5     DID THE MOTION JUDGE ERR IN HER
    FACTUAL FINDINGS IN RESPECT OF ADAM?

[126]

Adam submits
    that the motion judges findings of fact in relation to his claim were made in a
    conclusory fashion, without explaining how she weighed conflicting evidence and
    resolved credibility disputes.

[127]

In my view, this
    complaint is well-founded, as the following two examples demonstrate.

[128]

First, the
    motion judge found that Adam did not have a close relationship with his
    grandfather. Adams evidence was that he had a close relationship with his
    grandfather. As there was no contrary evidence, it is not clear to me on what
    basis the motion judge made this finding. In any event, she could not have made
    this finding unless she either misapprehended the evidence or rejected Adams
    evidence on the point. As I have explained, if the motion judge rejected Adams
    evidence on this matter, it was incumbent on her to provide some explanation
    for so doing.

[129]

Second, the
    motion judge said that Adam had not explained why he brought his wills challenge.
    This appears to be a misapprehension of the evidence because Adam did give an
    explanation. Adams evidence was that until mid-January 2014, he was content to
    have his mother pursue the validity of the 2010 Wills, without his involvement. 
    After all, she was an estate trustee and, prior to Mr. Neubergers death, had
    been directly involved in his business for a number of years. She had also been
    involved in the dispute over Mr. Neubergers capacity to manage property, in
    the later years of his life.
[17]
Moreover, despite being a beneficiary, Adam had little information about the
    estate. He had not been given a copy of the 2010 Wills, a statement of assets
    and liabilities of the estate, or an accounting.

[130]

Things changed
    when he learned, in mid-January 2014, that the York Parties intended to bring a
    motion to strike Edies wills challenge based on her actions. He felt that his
    interests might not be protected unless he actively participated in the wills
    challenges and, within a week, he had taken steps to independently protect his
    position and seek proof in solemn form of the 2010 Wills.

[131]

Adam also said that
    he was motivated by a concern that his grandfather was incompetent at the time
    he made the 2010 Wills and, therefore, that those wills might not represent his
    grandfathers true wishes.

[132]

In light of this
    evidence, it is not clear to me how the motion judge could conclude that Adam
    had given no explanation for why he began his wills challenge.

VII.

DISPOSITION

[133]

Accordingly, I
    would allow the appeals and set aside the Order, with costs of the appeals and
    motion to the appellants. If the parties are unable to agree on those costs, I
    would allow them to make written submissions on the same, not to exceed four
    typewritten pages, no later than 10 days following the release of these
    reasons.

Released: March 8, 2016 (E.E.G.)

Eileen E. Gillese J.A.

I agree. K. van Rensburg
    J.A.

I agree. B.W. Miller J.A.




APPENDIX A

Rules
    75.01, 75.03(1), 75.04, 75.05(1), 75.06(1),(3)

FORMAL PROOF OF TESTAMENTARY INSTRUMENT

75.01
An estate trustee
    or any person appearing to have a financial interest in an estate may make an
    application under rule 75.06 to have a testamentary instrument that is being
    put forward as the last will of the deceased proved in such manner as the court
    directs.

OBJECTION TO ISSUING CERTIFICATE OF
    APPOINTMENT

75.03

(1) At any time
    before a certificate of appointment of estate trustee has been issued, any
    person who appears to have a financial interest in the estate may give notice
    of an objection by filing with the registrar or the Estate Registrar for
    Ontario a notice of objection (Form 75.1), signed by the person or the persons
    lawyer, stating the nature of the interest and of the objection.

REVOCATION OF CERTIFICATE OF APPOINTMENT

75.04
On the application
    of any person appearing to have a financial interest in an estate, the court
    may revoke the certificate of appointment of the estate trustee where the court
    is satisfied that,

(a)

the certificate was issued in error or as a result of a fraud on the
    court;

(b)

the appointment is no longer effective; or

(c)

the certificate should be revoked for any other reason.

RETURN OF CERTIFICATE

Motion for Return of Certificate

75.05

(1) The court may,
    on motion, order that a certificate of appointment be returned to the court
    where,

(a)

the moving party seeks a determination of the validity of the
    testamentary instrument for which the certificate was issued or of the
    entitlement of the estate trustee to the certificate; or

(b)

an application has been made under rule 75.04.

APPLICATION OR MOTION FOR DIRECTIONS

75.06

(1) Any person who
    appears to have a financial interest in an estate may apply for directions, or
    move for directions in another proceeding under this rule, as to the procedure
    for bringing any matter before the court.

(2) An application for directions
    (Form 75.5) or motion for directions (Form 75.6) shall be served on all persons
    appearing to have a financial interest in the estate, or as the court directs,
    at least 10 days before the hearing of the application or motion.

...

(3) On an
    application or motion for directions, the court may direct,

(a) the issues to be decided;

(b) who are
    parties, who is plaintiff and defendant and who is submitting  rights to the
    court;

(c)

who shall be served with the order for directions, and the method
    and times of service;

(d)

procedures for bringing the matter before the court in a summary
    fashion, where appropriate;

(e)

that the plaintiff file and serve a statement of claim (Form 75.7);

(f)

that an estate trustee be appointed during litigation, and file such
    security as the court directs;

(g)

such other procedures as are just.





[1]
All of the rule 75 provisions referred to in these reasons can be found in
    Appendix A to this judgment.



[2]
The motion judge referred to the participating parties by their first names.
    For ease of reference, I have followed suit.



[3]
Each of N&D and #179 has a number of subsidiaries and/or related entities.
    1597180 Ontario Inc. (#180) is a wholly owned subsidiary of #179. The butterfly
    transaction actually split the assets between N&D and #179/#180.  For ease
    of reference, I refer to #179 alone.



[4]
Edie assumed control of #179 as director on October 6, 2011. However, even
    after that date, she says that she did not have control over all of the
    properties owned by #179, as the team of Sporer, York and Lax continued to
    manage some of the properties in which #179 had an interest.



[5]
Myra objected to the transfer of the hockey tickets on the basis that they did
    not belong to Mr. Neuberger but, rather, to one of the York/Sporer companies.



[6]
With Myras consent, the nickname was removed, some months later.



[7]
Although the motion judge uses the word children, I understand her to be
    referring to the children and grandchildren.



[8]
This appears speculative. No party sought the unwinding of the estate freeze
    and there was no evidence indicating that a successful will challenge would
    necessarily lead to an unwinding of the estate freeze.



[9]
For example, probate declares to the world that the estate trustee holds good
    title and has lawful authority to administer the estate.



[10]
The modern practice is to use the term testator to refer to both males and
    females who die leaving a will. I follow that practice in these reasons.



[11]
Rules 74 and 75 came into force on January 1, 1995, pursuant to O. Reg. 484/94.



[12]
Rule 75.06(1) simply provides that an Interested Person may apply or move for
    directions as to the procedure for bringing any matter before the court. 
    Rule 75.06(2) deals with service.



[13]
At the time this appeal was heard, rule 75.06(3)(f.1) also enabled the court to
    direct that a mediation session be conducted under rule 75.1. That section
    was revoked pursuant to O. Reg. 193/15 and a new rule 75.06(3.1) concerning
    mediation was added. These changes came into force on January 1, 2016.



[14]
Nothing in these reasons is to be taken as having decided whether the
Limitations
    Act
applies to the bringing of an application under rule 75.



[15]
Stephen Waddams,
Dimension of Private Law: Categories and Concepts in
    Anglo-American Legal Reasoning
(Cambridge: Cambridge University Press,
    2003), at p. 65.



[16]
Adams parents did offer to make an arrangement to help him finance the cost of
    litigation, if necessary, but Adams uncontroverted evidence was that he would
    have proceeded with his wills challenge regardless of financial assistance from
    his parents. There was no agreement between Adam and his parents that they
    would fund his costs of the litigation or indemnify him if he were
    unsuccessful.



[17]
Following the incident in which Mr. Neuberger promised to make a $20 million
    donation, Edie took steps to have his capacity assessed so that she and Myra
    could assume their powers of attorney over his property.


